Title: From Thomas Jefferson to Thomas Mann Randolph, 22 March 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia Mar. 22. 98.
          
          Your’s of Mar. 5. was recieved after mine of the 15th. was sealed. I have observed for some time past that your letters come 2. days later than mr Madison’s. I suspect therefore that your’s come by the way of Richmond.
          I think, considering the poor appearance of the wheat crop, & high price of tobacco, it will be best for Page & George to push at as much of the latter as they can. I should be glad to know how much tobo. George made the last year, & whether it is gone to Richmd. I pray you to direct Page to get your corn in time before you will want it. I have just had put on board the sloop Sally, capt Potter for Richmond, a harpsichord for Maria, and a box of plants, which I shall desire mr Jefferson  to forward up the river without delay. the plants are distinguished by numbers as follow.
          
            
              No. 1.
              Rhododendron maximum
              3. plants.to be planted in the Nursery.
            
            
              2.
              Scotch pines.
              3. plants
              }
              to be planted among the Kentuckey Coffee trees in an open space between the Pride of Chin trees & the Grove, about S.W. & by W. from the house. they may be planted within 20. feet of one another, therefore I suppose there will be space enough in the place I describe to receive them all, without disturbing the Coffee trees.
            
            
              3.
              Norway firs.
              2. do.
            
            
              4.
              Balm of Gilead.
              2. do.
            
            
              6.
              Dwarf Ewe
              3. do.
            
            
              5.
              Juniper.
              3. plants.
              
              to be planted on the upper Round about betweenor in continuation of the Arbor vitaes & Cedars.
            
            
              7.
              Aesculus Virginica
              yellow Horse chesnut
              1. plant.
              }
              on the Slope leading from the Pride of China trees down to the shops, among the Catalps, Crab-apple trees &c wherever there are vacant spaces.
            
            
              8.
              hybrida
              Variegated
              1. do.
            
            
              9.
              Pavia.
              Scarlet
              1. do.
            
            
              10.
              Alba
              White
              1. do
            
            
              11.
              Sugar maple.
              2. plants
              
            
            
              12.
              Balsam poplars.
              3. do.
              
            
            
              13.
              Viburnum opulifolium.
              bush cranberry. 3. plants. in the curran or gooseberry squares
            
            
              14.
              Alpine strawberries
              }
              in new & separate beds in the garden. both of these kinds are immensely valuable.
            
            
              15.
              Chili strawberries
            
            
              16.
              Antwerp raspberry. twenty odd plants I expect. in some new row by themselves. it has the reputation of being among the finest fruits in the world.
            
            
              Peruvian winter grass. many roots of this are packed in among the plants. it is a most valuable grass for winter grazing. John had better take some favorable place under trees to set it out. the cherry trees in the garden would be good places, if there is not danger of too much trampling.
            
            
              Many nuts of the yellow & scarlet Horse chesnut are stuck in among the moss. John must set them out in the nursery instantly, & before they dry.
            
          
          I must ask the favor of you, the moment these things arrive at Milton, to send to James to go for them with his waggon, & to take a ride to Monticello, as soon as they get there, & direct John where to plant them. he would do well perhaps to dig his holes before hand, to mellow the earth. all the trees to be well staked, & the numbers preserved.
          You will see in the public papers a message from the President declaring that he sees nothing further to be expected from negociation, and recommending measures for protecting our commerce by force. this has thrown an inexpressible gloom over the advocates for peace, while those for war are in the highest exultation. we had expected that war measures might have been rejected by a majority of about 4. but such is the weight of the executive opinion, & such the advantage that the warparty has by it’s alliance with the Executive, that the issue is now become very doubtful. our Evans, who, from the exposed situation of his constituents, was afraid to vote for war, and yet whose party attachment  forbid his voting against it, went off yesterday home. another (a quaker) whose religious principles forbade the indulgence of his British attachments, is gone off. those who are most sanguine count now on no more than an equal division 52. and 52. our three members are exactly those who have carried every vote against us, and who make the scale of war-advocates preponderate. the steady, sure merchants, trading on real capital are in dismay. the tottering, and those foreigners whose attachment to their native country is greater than to this, are well pleased. they will avail themselves of the President’s having withdrawn his prohibition to arm. it is not yet certain what measures will be proposed by the whigs. but a proposition is spoken of to adjourn in order to consult their constituents on the great crisis in their affairs now existing. my warm affections to my dear Martha, & kisses to the little ones. Adieu affectionately.
        